NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2799-18

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

CHINUA S. ANDERSON,
a/k/a MOSHE-ACHIBE
Y BENYIMIN BEN IRA,
and X UNIVERSAL,

     Defendant-Appellant.
_______________________

                   Submitted January 11, 2021 – Decided February 12, 2021

                   Before Judges Sabatino and Gooden Brown.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Hudson County, Indictment No. 11-10-
                   1720.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Charles H. Landesman, Designated
                   Counsel, on the brief).

                   Esther Suarez, Hudson County Prosecutor, attorney
                   for respondent (Lillian Kayed, Assistant Prosecutor,
                   on the brief).
PER CURIAM

      Defendant appeals from the November 26, 2018 Law Division order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. For the reasons that follow, we affirm.

      Following a jury trial, defendant was convicted of murder and related

weapons offenses stemming from the fatal stabbing of George Jamison during a

violent encounter at a liquor store on May 2, 2011.1 Defendant was sentenced

on April 30, 2014, to an aggregate term of thirty years' imprisonment, with a

thirty-year period of parole ineligibility. Defendant appealed his convictions

and sentence, and we affirmed in an unpublished opinion. State v. Anderson,

No. A-4654-13 (App. Div. June 8, 2017) (slip op. at 2). The Supreme Court

later denied defendant's petition for certification. State v. Anderson, 231 N.J.

522 (2017).

      The proofs and procedural history underlying defendant's convictions are

set forth in our unpublished opinion and need not be repeated at length here.



1
  After the jury found defendant guilty of murder, N.J.S.A. 2C:11-3(a)(1) and
(2), third-degree possession of a weapon for an unlawful purpose, N.J.S.A.
2C:39-4(d), and fourth-degree unlawful possession of a weapon, N.J.S.A.
2C:39-5(d), defendant entered a negotiated guilty plea to certain persons not to
have weapons, N.J.S.A. 2C:39-7(b), arising from the same incident.
                                                                         A-2799-18
                                       2
See Anderson, slip op. at 2-8. In our opinion, we recounted that the stabbing

was captured on the liquor store's security cameras and depicted a man, later

identified as defendant, "persistently and aggressively pursuing and lunging at

the unarmed victim as the victim persistently attempted to retreat from and avoid

defendant's attack."2 Id. at 21. "An autopsy revealed the victim [was] stabbed

nine times." Id. at 3. The day after the stabbing, detectives stopped defendant

on the street because he matched the description of the assailant depicted in the

surveillance video and arrested him upon observing "a knife blade protruding

from [his] . . . pocket." Id. at 5. Forensic analysis "linked a DNA stain on the

blade [of the seized knife] to the victim and a DNA stain on the handle to

defendant." Id. at 6. Additionally, a subsequent search warrant executed at

defendant's residence recovered a jacket that "appeared to contain bloodstain s"

and "a messenger bag matching the one" worn by the assailant "depicted in the

liquor store's video surveillance." Id. at 5.

        Defendant testified at trial and refuted his prior account to detectives that

"he was at a [different] store with his wife" at the time in question. Ibid. Instead,

he "admitted that he was the individual on the liquor store's security footage "

and "admitted to stabbing the victim multiple times." Id. at 8. However,


2
    Our review of the surveillance video confirms this account.
                                                                              A-2799-18
                                          3
defendant claimed he acted in self-defense when the victim, a complete stranger

armed with "a metallic object," attacked him without warning.            Id. at 7-8.

According to defendant, "[i]n response, [he] grabbed his knife and swung it at

the victim in an attempt to disarm him." 3        Id. at 7.   Although defendant

"admitted, in hindsight, he could have escaped without stabbing the victim," he

"did not believe he caused any injuries to the victim at that time, nor did he hear

the victim cry out in pain." Id. at 8.

        We described the State's proofs as "a considerable quantum of evidence"

establishing "defendant was the man who repeatedly stabbed the victim." Id. at

20. In contrast,

              [d]efendant's credibility was impeached not only by his
              initial denials to police that he was not the man in the
              surveillance video, but also by the surveillance video
              itself . . . . One might aptly characterize defendant's
              self-defense testimony and argument to the jury as
              "don't believe your lyin eyes." Defendant's testimony
              concerning why he pursued the victim into the store
              bordered on frivolity. In short, defendant's testimony
              was manifestly incredible.

              [Id. at 21.]

        "In his summation, defense counsel argued defendant acted in self-defense

and that the State had the burden to disprove this defense beyond a reasonable


3
    "Investigating detectives recovered no weapons from the victim." Id. at 3.
                                                                             A-2799-18
                                         4
doubt." Id. at 9. "[T]he judge instructed the jury on self-defense," "murder and

passion/provocation     manslaughter,"       and     "aggravated   and   reckless

manslaughter." Id. at 9-11. Defendant raised two issues on appeal pertaining to

the jury instructions and the jurors' notetaking.        In affirming defendant's

convictions, we rejected both arguments.           We concluded "[n]o confusion

occurred by reason of the court giving sequential charges on self-defense,

murder, and manslaughter." Id. at 14, 18. We also determined that the trial

court did not abuse "its discretion by allowing the jury to take notes while re-

viewing the liquor store's video surveillance footage in the midst of

deliberations." Id. at 19.

      Defendant filed a timely pro se PCR petition alleging numerous claims of

ineffective assistance of counsel (IAC).       A counseled brief submitted on

defendant's behalf incorporated defendant's pro se claims and raised additional

claims. Pertinent to this appeal, defendant argued his trial counsel failed to

conduct an adequate pretrial investigation into the effect that the consumption

of drugs and alcohol had on the victim. Despite his trial concession that he could

have safely retreated, defendant asserted that his attorney should have produced

an expert to support his self-defense claim that the victim was the aggressor and

defendant feared for his life. See State v. Bryant, 288 N.J. Super. 27, 34-35


                                                                           A-2799-18
                                         5
(App. Div. 1996) ("[T]he defendant may not use [deadly] force if he 'knows that

he can avoid the necessity of using such force with complete safety by retreating

. . . .'" (quoting N.J.S.A. 2C:3-4b(2)(b))). Defendant asserted that his attorney

should have also advanced a mistake of fact defense, see N.J.S.A. 2C:2-4(a)(1),

because the victim's failure to react to the stab wounds due to his consumption

of drugs and alcohol rendered defendant ignorant of the fact that he was

inflicting lethal injuries and thus negated the requisite mental state to establish

murder.

      In support, defendant submitted an expert report prepared by Dr. Mark

Taff, a forensic pathologist, who reviewed the medical examiner's autopsy

findings as well as the victim's toxicology report. Taff opined that based on the

victim's "blood-alcohol concentration," he "was in the euphoric/excited stages

of acute alcohol intoxication" and "would have manifested a variety of clinical

signs and symptoms, . . . including . . . decreased response to pain."

Additionally, Taff opined that the combined effect of alcohol and cocaine

detected in the victim's blood has reportedly caused individuals to exhibit

"extreme[] aggress[ion] and violen[ce]."4        Taff agreed with the medical



4
  Taff noted that the victim "might (or might not) have had decreased sense of
pain due to the combined effects of alcohol and cocaine."
                                                                            A-2799-18
                                        6
examiner "that the combination of alcohol and cocaine, in and of themselves,

could have caused sudden death due to acute drug intoxication."

      Defendant also asserted his counsel was ineffective in handling his claim

that he suffered from hyperhidrosis, an uncontrollable sweating condition, to

explain why he was sweating while testifying. According to defendant, without

the explanation, the jury would conclude that his sweating was indicative of

deception instead of a manifestation of his disorder. The trial judge sustained

the prosecutor's objection to defendant testifying about the condition without

producing supporting medical records.         Without providing the supporting

records with his PCR submission, defendant asserted his trial counsel was

ineffective in failing to produce the records and his appellate counsel was

ineffective in failing to raise the issue on appeal.

      Defendant further asserted his trial counsel was ineffective by failing to

call character witnesses. In his supporting certification, defendant averred that

he "provided [his] attorney with the names and contact information of several

character witnesses who were prepared to testify as to [his] reputation for

nonviolence and peacefulness."         However, defendant failed to provide

certifications from the purported witnesses to support his claim. Additionally,

defendant asserted his trial counsel failed to move to suppress evidence seized


                                                                          A-2799-18
                                         7
from his home and failed to have the surveillance video examined by an expert

to determine whether the tapes had been enhanced or altered.

      Finally, in his pro se submission, without elaboration, defendant listed the

following twenty-five conclusory assertions upon which his PCR claims were

based:

            1. Ineffective [a]ssistance of trial counsel . . . ;

            2. Exclusion of relevant evidence;

            3. Improper use of un-authenticated video;

            4. Rights to speedy trial continually violated;

            5. Video was tampered with and not in the state as when
            first taken (admission made on record by [detective]);

            6. "Evidential hearing" no jury present;

            7. No physical line-up taken although "alleged
            witnesses" were in the same building at the same time;

            8. Improper protocol for acquired search warrant;

            9. False statements allowed to be presented to jury by
            [detective] despite [his] objection via defense lawyer;

            10. Jury misconduct after a court order mandate[d]
            two . . . jurors during trial to not discuss case[,] two
            [jurors] violated[,] one blatantly lied to the court while
            the other admitted it was a discussion[,] both allowed
            to remain although there were [two] standby
            replacement jurors;


                                                                           A-2799-18
                                         8
              11. Allowance of statement made by "alleged witness"
              by [d]etective without ever having direct confrontation
              of any witness but statement allowed to be heard by
              jurors/court, and defending lawyer;

              12. After numerous written letters to [a]ppellate lawyer
              to bring up issues more than five . . . times, he refused
              to listen to [defendant] and gave wrong legal advice, he
              stated that those issues were not allowed on direct
              appeal;

              13. Jurors permitance [sic] of note taking during video
              playback deprived [defendant] of a fair trial;

              14. Verdict of jury against the weight of [the] evidence;

              15. Denied right to have each an[d] every element of
              offense proved beyond a reasonable doubt;

              16. Improper jury instructions given to the jurors;

              17. Denied [request] to explain to jury what was taking
              place on video;

              18. Ineffective assistance of appellate counsel;

              19. Repeatedly denied after expressing all the issues
              raised during trial including the [Driver5] "hearing"
              which challenged the allowance of video was denied[,]
              and wrong legal advice given "when lawyer stated . . .
              only issues dealing with jurors" matters could be filed
              on direct [appeal], all else was for PCR[,] against my
              own knowledge and request[,] lawyer do not at [sic] on
              my wishes or my defense;



5
    State v. Driver, 38 N.J. 255 (1962)
                                                                          A-2799-18
                                          9
            20. No character witness on my defense which could
            help in [defendant's] defense as some of the same
            mitigating circumstances were the same . . . . ;

            21. [Was] never completely given all of [defendant's]
            discovery[,] paper CD/recording were not complete
            after numerous direct request to the trial lawyer . . . ;

            22. Denial of right to change lawyer, judge on record
            telling [defendant] not to do so . . . . ;

            23. Prosecution withheld evidential witness testimony
            in regards [sic], what was helpful in [defendant's]
            defense;

            24. Judge verbally instructing jurors to disregard
            everything other than her instruction to follow;

            25. There was never a[n] actual strategy or plan during
            trial, no actual defense was ever truly done by trial
            lawyer.

      Following oral argument, the PCR judge denied defendant's petition by

order dated November 26, 2018. In an oral opinion, the judge applied the

governing legal principles and concluded defendant failed to establish a prima

facie case of IAC by a preponderance of the evidence. Viewing the facts in the

light most favorable to defendant, the judge found defendant failed to show that

either counsel's performance fell below the objective standard of reasonableness

set forth in Strickland v. Washington, 466 U.S. 668, 687 (1984), and adopted by

our Supreme Court in State v. Fritz, 105 N.J. 42, 49-53 (1987), or that the


                                                                         A-2799-18
                                      10
outcome would have been different without the purported deficient performance

as required under the second prong of the Strickland/Fritz test. Additionally,

the judge concluded that defendant was not entitled to an evidentiary hearing

because he failed to present any issues that could not be resolved by reference

to the existing record.

      Regarding trial counsel's failure to "thoroughly investigate[]" the

"intoxication of the victim" and "call [an expert] witness" to support a "mistake

of fact" defense, the judge found that counsel exercised "reasonable professional

judgment[]" and sound "trial strategy" in advancing self-defense and arguing

"[p]rovocation" to the jury. Further, defendant failed to establish prejudice since

the victim's intoxication was presented at trial through the medical examiner's

testimony6 and "the [trial] judge, in fact, charged manslaughter in th[e] case."

      The judge also considered the remaining claims, including the handling of

defendant's sweating disorder, the failure to call character witnesses, the failure




6
    In a June 19, 2013 pre-trial order, the trial judge noted that trial counsel
withdrew his "motion[] to introduce evidence of the victim's character pursuant
to N.J.R.E. 404, . . . upon representations by the State that it would introduce
the toxicology report of the victim[,]" which report was in fact introduced at
trial.


                                                                            A-2799-18
                                       11
to challenge the search warrant for defendant's home,7 the failure to determine

whether the surveillance video had been enhanced or altered,8 and defendant's

pro se claims.9 Focusing on defendant's inability to overcome the prejudice

prong of the Strickland/Fritz test given the "overwhelming evidence" of

defendant's guilt, the judge expressly "reject[ed all] the claims." See Strickland,

466 U.S. at 697 ("If it is easier to dispose of an ineffectiveness claim on the

ground of lack of sufficient prejudice, which we expect will often be so, that

course should be followed."). This appeal followed.

      On appeal, defendant raises the following arguments for our

consideration:


7
  This claim is belied by the record. Not only did trial counsel challenge the
search warrant but the challenge resulted in the trial judge suppressing "firearms
seized" from defendant's home in an April 26, 2013 oral opinion that was
memorialized in the June 19, 2013 pre-trial order. The suppression motion was
denied as to "all other evidence seized."
8
  The PCR judge noted that contrary to defendant's claim, prior to admitting the
surveillance video into evidence, the trial judge conducted "a Driver hearing" to
determine the video's "trustworthiness" and "reliability." See Driver, 38 N.J. at
287 (holding that "[a]s a condition to admissibility" of a sound recording, a court
should consider several factors including whether "the recording is authentic
and correct," and whether any "changes, additions, or deletions have been made"
to the recording).
9
  Regarding defendant's pro se claim that the trial judge failed to allow him to
change attorneys, the PCR judge expressly found there was "nothing in the
record to support [the claim]" and characterized it as a "bold-faced assertion."
                                                                            A-2799-18
                                       12
POINT I

DEFENDANT RECEIVED [IAC] FROM HIS TRIAL
ATTORNEY AND HIS APPELLATE ATTORNEY.

    ....

    [A]. Trial Counsel Failed To Conduct An
    Adequate Pretrial Investigation As To
    Whether The Drugs And Alcohol
    Consumed By The Victim Rendered Him
    . . . Irrational, Aggressive And Insensitive
    To Pain And Thereby Negating The Charge
    Of First[-]Degree Murder.

    [B]. Trial    Counsel Was Ineffective
    Because He     Did Not Call An Expert
    Witness To     Establish A Defense Of
    Mistake Of    Fact Pursuant To N.J.S.A.
    2c:2-4[.]

    [C]. Trial Counsel Failed To Provide The
    Trial Court With Defendant's Medical
    Records With Respect To His Medical
    Condition Of Hyperhidrosis.

    [D]. Appellate Counsel Was Ineffective
    Because He Did Not Raise As An Issue The
    Trial Court's Refusal To Permit
    [Defendant] To Introduce Medical
    Evidence Of His Medical Condition Of
    Hyperhidrosis.

    [E]. Trial Counsel Failed To Call
    Character Witnesses Who Would Have
    Attested To [Defendant's] Reputation For
    Nonviolence.

                                                   A-2799-18
                        13
                    [F]. Trial Counsel Failed To Move To
                    Suppress Evidence Seized From His
                    Client's Home.

                    [G]. Trial Counsel Failed To Challenge
                    That The Surveillance Video Had Been
                    Altered Or Enhanced.

              POINT II

              WITHOUT JUSTIFICATION, THE TRIAL COURT
              DENIED [DEFENDANT'S] REQUEST TO CHANGE
              TRIAL COUNSEL[.]

              POINT III

              ISSUES RAISED PURSUANT TO STATE V. RUE [10]
              AND STATE V. WEBSTER [11] (ARGUED BY PCR
              COUNSEL . . . BUT NOT RULED ON BY THE
              COURT[.])

Like the PCR judge, we reject defendant's contentions, adding the following

comments for amplification.

        To establish a prima facie claim of IAC, a defendant must show "by a

preponderance of the credible evidence," State v. Goodwin, 173 N.J. 583, 593

(2002) (citing State v. Preciose, 129 N.J. 451, 459 (1992)), that: (1) counsel's

performance was deficient; and (2) the deficiency prejudiced the defense.


10
     State v. Rue, 175 N.J. 1 (2002).
11
     State v. Webster, 187 N.J. 254 (2006).
                                                                         A-2799-18
                                        14
Strickland, 466 U.S. at 687; Fritz, 105 N.J. at 58. The Strickland/Fritz standard

applies equally to both trial and appellate counsel. State v. Guzman, 313 N.J.

Super. 363, 374 (App. Div. 1998); see also State v. Morrison, 215 N.J. Super.

540, 546 (App. Div. 1987).

      Because "a defendant must overcome a 'strong presumption' that counsel

exercised 'reasonable professional judgment' and 'sound trial strategy' in

fulfilling his responsibilities," State v. Hess, 207 N.J. 123, 147 (2011) (quoting

Strickland, 466 U.S. at 689-90), "an otherwise valid conviction will not be

overturned merely because the defendant is dissatisfied with his . . . counsel's

exercise of judgment during the trial." State v. Castagna, 187 N.J. 293, 314

(2006) (citing State v. Coruzzi, 189 N.J. Super. 273, 319-20 (App. Div. 1983)).

Indeed, "[t]he quality of counsel's performance cannot be fairly assessed by

focusing on a handful of issues while ignoring the totality of counsel's

performance in the context of the State's evidence of defendant's guilt." Ibid.

(citing State v. Marshall, 123 N.J. 1, 165 (1991)).             Thus, "strategic

miscalculations or trial mistakes are insufficient to warrant reversal 'except in

those rare instances where they are of such magnitude as to thwart the

fundamental guarantee of [a] fair trial.'"    Id. at 315 (alteration in original)




                                                                           A-2799-18
                                       15
(quoting State v. Buonadonna, 122 N.J. 22, 42 (1991)). This case does not

present such a rare instance.

        Further, the mere raising of a PCR claim does not entitle the defendant to

an evidentiary hearing. State v. Cummings, 321 N.J. Super. 154, 170 (App. Div.

1999). Rather, "view[ing] the facts in the light most favorable to a defendant,"

Preciose, 129 N.J. at 463, PCR judges should grant evidentiary hearings in their

discretion only if the defendant has presented a prima facie claim of IAC,

material issues of disputed fact lie outside the record, and resolution of those

issues necessitates a hearing. R. 3:22-10(b); State v. Porter, 216 N.J. 343, 355

(2013). However, "[a] court shall not grant an evidentiary hearing" if "the

defendant's allegations are too vague, conclusory or speculative," R. 3:22-

10(e)(2), and a defendant "must do more than make bald assertions that he was

denied the effective assistance of counsel." Cummings, 321 N.J. Super. at 170.

Instead, he must support his claims with "affidavits or certifications based upon

the personal knowledge of the affiant or the person making the certification."

Ibid.

        Additionally, a PCR claim is not a substitute for a direct appeal and thus

must overcome procedural bars before it can even be considered on the merits.

R. 3:22-3. To that end, "a defendant may not employ [PCR] to assert a new


                                                                           A-2799-18
                                        16
claim that could have been raised on direct appeal, Rule 3:22-4, or to relitigate

a claim already decided on the merits, Rule 3:22-5." Goodwin, 173 N.J. at 593.

See State v. McQuaid, 147 N.J. 464, 484 (1997) ("If the same claim is

adjudicated on the merits on direct appeal a court should deny PCR on that issue,

thereby encouraging petitioners to raise all meritorious issues on direct

appeal.").

      Here, defendant renews the arguments rejected by the PCR judge. Based

on our review of the record and the governing legal principles, we conclude that

some of defendant's claims, particularly his pro se claims, are procedurally

barred, while the rest are belied by the record or substantively without merit.

See State v. Worlock, 117 N.J. 596, 625 (1990) ("The failure to raise

unsuccessful legal arguments does not constitute [IAC]."). None of defendant's

submissions, including the post-trial expert report of Dr. Taff opining on the

probable impact of the victim's intoxication level, provide an even colorable

basis to set aside defendant's convictions. Thus, we are satisfied that defendant

failed to make a prima facie showing of IAC within the Strickland/Fritz test to

warrant relief or an evidentiary hearing. See State v. Reevey, 417 N.J. Super.

134, 146-47 (App. Div. 2010) ("[I]t is within our authority to conduct a de novo

review of both the factual findings and legal conclusions of the PCR court"


                                                                          A-2799-18
                                      17
where, as here, no evidentiary hearing was conducted (citations and internal

quotation marks omitted)). We also conclude that the arguments are without

sufficient merit to warrant further discussion in a written opinion. R. 2:11-

3(e)(2).

      Affirmed.




                                                                      A-2799-18
                                    18